DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/22/2021 and 6/16/2022 were filed with or after the mailing date of the application on 6/22/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The term “relatively large and relatively small” in claim 2 is a relative term which renders the claim indefinite. The term “relatively large and relatively small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 2 teaches wherein the gradient increasing region includes a first region in which an increase rate of the gradient is relatively large, and a second region in which the increase rate of the gradient is relatively small.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Betsui (US Patent Pub. # 20180017768).
As to claim 1, Betsui (Figs 3 and 9) discloses an imaging device comprising:
an imaging element (imaging element 320) (Para 35); and
an image capturing optical system (imaging optical system 310) configured to generate an image of an object on the imaging element (320), the image capturing optical system (320) having a gradient decreasing region (left side of inflection point 261 on code 270) in which a change of a gradient of an image magnification rate (change rate D) with respect to an angle of view (incident angle) of the image generated on the imaging element decreases as a concerned position deviates farther away from an optical axis of the image capturing optical system, and a gradient increasing region (right side of inflection point 261 on code 270) in which the change of the gradient of the image magnification rate (change rate D) with respect to an angle of view (incident angle) of the image generated on the imaging element (310) increases as the concerned position deviates farther away from the optical axis of the image capturing optical system (Para 42 and 69-72).  Betsui teaches a code 270 represents the change rate of the incident angle, a code 160 represents the image height, and a code 261 represents an inflection point of the change rate of the incident angle. The incident angle corresponding to the inflection point is a transition incident angle θs (Para 69).  
As to claim 2, Betsui (Fig 9) teaches wherein the gradient increasing region (right side of inflection point 261 on code 270) includes a first region (23-40θ) in which an increase rate of the gradient is relatively large, and a second region (40-50θ) in which the increase rate of the gradient is relatively small (Para 69-72).
As to claim 3, Betsui (Fig 9) teaches wherein the increase rate of the gradient in the second region (40-50θ) becomes a half of the increase rate of the gradient in the first region (23-40θ) (Para 69-72).  As clearly shown in figure 9 in the high angle region, the increase rate of the gradient becomes smaller with increasing angle of view. Two regions can therefore be defined. At some point the increase rate in one region is half of that in the other region (at high angles the increase rate is almost zero).
As to claim 4, Betsui (Fig 9) teaches wherein when an image capture plane of the imaging element (320) is viewed from an angle of view from a vertical direction of the imaging element (320), the gradient decreasing region (left side of inflection point 261 on code 270) is included in the image capture plane, a part of the first region is included in the image capture plane, and the second region (right side of inflection point 261 on code 270) is not included in the image capture plane (Para 35).  The imaging element is rectangular being larger than high. This implies that for some angles of view points in the vertical direction incoming light is not in the element whereas it is within the surface of the element in the horizontal direction.
As to claim 5, Betsui (Fig 12) teaches wherein the image capturing optical system includes at least a first lens (aspherical lens 720) disposed at the most object side (first lens incident surface 710), and a second lens (aspherical lens 730) disposed at the second most object side right after the first lens (720), and at least one face of any one of the first lens (720) and the second lens (730) has an aspherical face (aspherical) (Para 82).
As to claim 6, Betsui (Fig 12) teaches wherein a shape of the aspherical face (aspherical) has a characteristic in which a sign of a gradient of sag amount (sag) with respect to the angle of view is not inverted in the gradient decreasing region (left side of inflection point 261 on code 270) (Table 1 and Para 84).  Betsui teaches two aspherical lenses are required for ensuring the relation between the incident angle and the image height according to the embodiment, and the smooth virtual image of substance.
As to claim 9, Betsui (Fig. 9) teaches wherein when a maximum horizontal angle of view is defined as θa and an arbitrary angle of view in the first region is defined as θc, a relationship of θc/θa > 0.15 is satisfied (Para 70 and 71).  The inflection point in figure 9 is at an angle of view of about 23°. This means that the border between the gradient decreasing and gradient increasing regions is around the same value (this is true as long as the gradient is not near zero, which is the case around the inflection point). The maximum angle of view is at about 50°. The condition of claim 9 is therefore fulfilled.
As to claim 10, Betsui (Fig. 3) teaches wherein the imaging device is used as an image information acquisition unit of a stereo camera apparatus (stereo camera) (Para 34).
As to claim 11, Betsui (Figs 3 and 9) discloses an image capturing optical system (imaging optical system 310) for generating an image of an object on an imaging elemen (imaging element 320) (Para 35)t, comprising:
a gradient decreasing region (left side of inflection point 261 on code 270) in which a change of a gradient of an image magnification rate (change rate D) with respect to an angle of view (incident angle) of the image generated on the imaging element decreases as a concerned position deviates farther away from an optical axis of the image capturing optical system, and a gradient increasing region (right side of inflection point 261 on code 270) in which the change of the gradient of the image magnification rate (change rate D) with respect to an angle of view (incident angle) of the image generated on the imaging element (310) increases as the concerned position deviates farther away from the optical axis of the image capturing optical system (Para 42 and 69-72).  Betsui teaches a code 270 represents the change rate of the incident angle, a code 160 represents the image height, and a code 261 represents an inflection point of the change rate of the incident angle. The incident angle corresponding to the inflection point is a transition incident angle θs (Para 69).  
As to claim 12, Betsui (Figs. 3 and 9) discloses a movable apparatus comprising the imaging device of claim 1 (rejection of claim 1 is above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Betsui (US Patent Pub. # 20180017768) in view of Abe (Japanese Publication # 5476668).
As to claim 7, note the discussion above in regards to claims 1, 5, and 6.  Betsui does not teach wherein the gradient of the sag amount is being increased without inverting the sign in the gradient decreasing region, and the sign of the gradient of the sag amount inverts from increasing to decreasing in the gradient increasing region.  Abe teaches wherein the gradient of the sag amount is being increased without inverting the sign in the gradient decreasing region, and the sign of the gradient of the sag amount inverts from increasing to decreasing in the gradient increasing region (Page 26, lines 14-37).  Abe teaches a first optical system 13, having positive and negative reversed in the distant future power in accordance with an optical system, must be refracted, very complicated first optical system 13, for example a lens or optical system having an eccentric, axially symmetric shape itself is not a free curved surface using a lens optical system (Page 26, lines 23-26).  Controlled, effective diameter of positive and negative power free curved shape is not reversed, i.e. no inflection point free curved reflective mirror is adopted (Page 26, lines 32-33).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the optical system as taught by Abe to the imaging optical system of Betsui, to provide an axially symmetric optical system can be employed and correspondingly, low cost, easily assembled, and good resolution performance for projecting an image projection can be realized (Page 26, lines 35-37 of Abe).
As to claim 8, Abe teaches wherein when a curve indicating the sag amount (sag) with respect to the angle of view is differentiated twice to obtain a second derivative curve profile, values of the second derivative curve profile (secondary differential type 2 ∂ 2 f (x, y 0)/ ∂x 2 or ∂ 2 f (x 0, y)/ ∂y 2 curve) change from positive values to negative values, and a gradient of a tangent of the second derivative curve profile inverts from decreasing to increasing in a range of the negative values (Page 26, lines 14-37).  Abe teaches the projection optical system to 10, (x, y); and when a Z=f Z from the XY plane as a reference amount of sag, secondary differential type 2 ∂ 2 f (x, y 0)/ ∂x 2 or ∂ 2 f (x 0, y)/ ∂y 2 curve of arbitrary cross-section when cut by a plane parallel to the plane of the effective diameter of the reflection surface in the XZ plane or YZ, effective diameter of about x and y coordinates of the optional, (however, x 0 and y 0 is not at 0, which is a constant representing the coordinates of the effective diameters (Page 26, lines 28-32). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704. The examiner can normally be reached Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 2696                                                                                                                                                                                             9/1/2022